Order entered October 31, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00862-CV

                    DEBORAH ANN PRUITT, Appellant

                                       V.

               DOROTHY JEAN MULCIHY HYDE, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-18-01834-B

                                    ORDER

      By letter dated September 12, 2022, we notified appellant her brief was not

in compliance with rule 38 of the Texas Rules of Appellate Procedure and directed

her to file an amended brief with ten days.       Appellant declined to do so.

Accordingly, we ORDER the appeal submitted on appellant’s August 31, 2022

amended brief. Appellee’s brief is due by December 1, 2022.
/s/   ROBERT D. BURNS, III
      CHIEF JUSTICE